In the name of God, the most merciful,
Your Majesties and Excellencies Heads of State and Government,
Mr. President,
Mr. Secretary-General,
Ladies and gentlemen,
May the peace, mercy and blessings of God Almighty be upon you.
It is my pleasure to address you today, over a year since the glorious December revolution, for which the young women and men of the Sudan paid the price with their precious blood. The revolution represented a sincere expression of the people and their aspirations to freedom, peace and justice.
It is our great hope that the work of this session will be successful. I am also pleased to extend my sincere congratulations to you, Mr. Volkan Bozkir, on your election as President of the General Assembly, and wish you success. I must also express my appreciation for the great efforts made by your predecessor, Mr. Tijjani Muhammad-Bande, the outgoing President of the General Assembly, for his tireless efforts during the seventy-fourth session.
The deliberations of the current session are taking place at a most critical time. The world is facing a strange, mysterious enemy that spreads rapidly and ferociously, leaving devastation in its wake, surpassing all geographical boundaries without distinction between rich and poor countries. It has left the world with no choice but to choose solidarity as a means of response.
Therefore, from this rostrum we call for enhanced cooperation and strengthened collective action mechanisms so that, together, we may face the challenges posed by the spread of the COVID-19 pandemic. We must strive to achieve this session’s theme: “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”.
In that connection, we would like to state our support and appreciation for the World Health Organization and commend the role it has played in combating the pandemic from the outset. We also commend the technical support it has provided to affected countries. We also wish to thank all the countries and organizations that supported us in this area.
The Sudan is currently experiencing exceptional circumstances due to the impact of unprecedented torrential rain and floods, which have exacerbated the challenges we already face. The flooding of the Nile has led to severe loss of human life and property throughout the areas adjacent to it. Great damage has also been caused by the rain and floods in other vast areas, including the partial or total collapse of tens of thousands of homes. I would like, in that regard, to pay tribute to all our friendly and brotherly countries that have demonstrated their solidarity by providing generous support in response to that catastrophe.
As the Assembly is aware, the Sudan is undergoing a transitional phase following a glorious popular revolution against injustice, tyranny and socioeconomic decline. The transitional Government is addressing the broad aspirations of the Sudanese people and trying its utmost to tackle the new challenges most important of which is establishing peace and economic reform.
The COVID-19 pandemic has further complicated the situation for the transitional Government, which inherited a crippled economy and weak and devastated service sectors, particularly the health sector, which has been neglected for decades.
It is important to preserve the values of multilateralism and international cooperation that underpin the Charter of the United Nations and the 2030 Agenda for Sustainable Development. That is essential in order to reinforce the three pillars of the United Nations: security, development and human rights.
Moreover, global issues such as climate change, geopolitical tensions and humanitarian crises in their various forms mean that we must reach understandings that respect the values and interests of people. This calls for our shared interest and action through multilateralism and diplomacy, especially at a time when the political, social and economic landscapes and relations among countries are being impacted by technological progress and information acceleration.
The adoption of the Constitutional Declaration on 17 August 2019 constituted the second stage of the victory of the revolution, making peace and putting an end to the war the top priority of the transitional Government. That was the basis upon which the Juba process was launched. It was not simply a negotiation between two warring parties, as it had been in the past, but rather a process of dialogue between the partners of a revolution in order to achieve peace and the cessation of war, as well as to address all the root causes of the conflict. The Juba peace agreement will be signed on 3 October.
Regarding the humanitarian situation, we express our thanks and appreciation to the United Nations and its humanitarian agencies, all international organizations and the donor community for their support to the revolution Government in its efforts to address the issues of displaced persons, refugees and repatriated citizens by providing food and health care.
In that context, we wish to note that the revolution Government hastened to remove all restrictions and obstacles that were hindering the delivery of humanitarian aid to those in need in conflict areas. Within that framework, as part of its national plan to improve humanitarian action and ensure that the needs of its population are met, the State is adopting projects to find sustainable solutions to improve the living conditions of displaced persons, in accordance with the provisions of international instruments and laws governing humanitarian work
Our country is now working closely with UNAMID on its exit strategy on 31 December in line with Security Council resolution 2525 (2020). The latest step taken on the transfer of tasks was the implementation of phase one of the national plan for the protection of civilians, which has been circulated as an official Security Council document since 21 May. We also submitted our first progress report on its implementation until 15 August. We will continue to implement our national plan in order to fully assume all tasks relating to the protection of civilians before 31 December, after which the Sudan will be hosting the United Nations Integrated Transition Assistance Mission in the Sudan (UNITAMS).
On the economic front, the economic situation continues increasingly to weigh on the citizens and is a result of economic distortions caused by the defunct regime. Furthermore, the profound reforms that we set out to implement, which are aimed at remedying the structural defect in the Sudanese economy, have indirectly increased the cost of living. These reforms are painful and arduous, but they are necessary in the long term. In order to mitigate their effects, we have started implementing a social programme to support families and provide direct financial aid to the poorest families with the aim of mitigating the effects of these reforms. This programme is also aimed at supporting production by providing direct support to agricultural and labour groups that are productive in rural and urban areas. The Government also supports establishing cooperative projects and implementing a commodity programme, which are projects aimed at providing basic commodities to citizens.
My country’s Government attaches great importance to the issue of the rule of law at the national and international levels and is making continuous efforts to address national laws with a view to developing them and ensuring their consistency with international standards and conventions. These efforts are also consistent with multiple initiatives undertaken locally by relevant authorities in the areas of building and strengthening national capacities and empowering the competent bodies to fulfil their responsibilities and tasks in accordance with the constitution and related laws. The process of achieving the rule of law at the national level is the responsibility of States and Governments.
The Constitutional Declaration has given special attention to human rights issues, as a whole chapter has been devoted to freedoms and rights. In implementing the Declaration, the transitional Government has taken a number of positive steps to address the distortions that were attached to this issue throughout the period of the previous totalitarian rule. First among these steps is the repeal of a number of laws that restrict freedoms; promote the role of women in society; protect their rights; allow freedom of opinion, expression and peaceful assembly; and combat impunity. The transitional Government has also been eager to strengthen cooperation with the international community. In this context, an agreement was signed to open the regional office of the High Commissioner for Human Rights in September 2019. The office has been operational in the Sudan since January.
Regarding efforts to reintegrate the Sudan into the international system, we take this opportunity to express our high appreciation for the initiative of Germany, with the participation of a number of countries, to establish the Group of Friends of the Sudan. Success in the formation of the Group and the regularity of its meetings represent momentum towards the reintegration of the Sudan into the international system after isolation that lasted 30 years. This was exemplified by the success of the Sudan Partnership Conference in Berlin on 25 June, with the participation of more than 50 countries and regional and international organizations.
The Sudan continues to actively contribute to supporting the stability of the political and security situations in the countries of the African continent, especially the countries of the region, through its active membership in regional organizations such as the African Union, IGAD, the International Conference on the Great Lakes Region, the Sahel and the Sahara. On this occasion, I would like to express our appreciation to the great positive role that the African Union has played in confronting the coronavirus pandemic in Africa.
I also stress that the Sudan, during its presidency of the Intergovernmental Authority on Development, has strived to achieve goals consistent with the strategic goals of IGAD. The decision of the sixteenth IGAD Ordinary Summit in November 2019 to agree on the Sudan’s presidency of the organization was an affirmation of Sudan’s strong return to the region. The Sudan has laid down a vision for its presidency related to peace, security, regional integration, empowering women and youth and revitalizing the organization. IGAD held a number of summits, including one to support the peace process in the sisterly Republic of South Sudan and another to address the coronavirus pandemic.
The Sudan expresses its solidarity with the victims of terrorism around the world and with all countries that have suffered from terrorist attacks. We have renewed our rejection and condemnation of terrorism in all its forms and manifestations through our cooperation, accession and effective contribution to the international and bilateral efforts against terrorism and its financing. We are committed to implementing the relevant international resolutions issued by the Security Council.
The Sudan, despite the change caused by the blood of its martyrs after decades of oppression, injustice and backwardness, and despite the achievements made during the brief span of its glorious revolution, the transitional period still faces a number of daunting challenges that must be overcome with the continued support of the international community and friends in order to complete the implementation of the Government’s plans. The aim is to address the economic hardship that the country is going through, foremost among which by the waiving of the Sudan’s debts and the granting of soft loans, as well as the commitment of friends to fulfilling their pledges announced during the Sudan Partnership Conference in Berlin. Before all that, the name of the Sudan must be removed from the list of countries sponsoring terrorism, so that our country can return fully to the international community after a forced interruption of three decades. In that context, I wish to commend the recent steps taken by the US administration and the US Congress to support the transitional Government, including the determination to accelerate steps to drop the Sudan from the list of terrorist countries.
In conclusion, I want to confirm our determination to complete our construction projects, reform our internal institutions and strengthen our external relations so that the Sudan can become an active member in its region. We want to participate with the international community in creating the future we want and in occupying our rightful place in order to contribute to strengthening the role of the United Nations. A few days ago, we celebrated its seventy-fifth anniversary. We want it to be the Organization we need with a view to achieving cooperation, pluralism and collective work as a successful approach to meeting the challenges that threaten the peoples of the world.